Wyuy, J.
The plaintiff sued for the value of his services in transferring from the other district courts and docketing in the Superior District Court some fifteen hundred tax suits, and from a judgment in Ms favor for the sum of fifty cents per suit on all of. said suits.
The city of New Orleans has appealed.
By section 21 act No. 48 of the acts of 1871, it is provided “ that clerks of court shall be allowed and permitted to charge two dollars for all proceedings had ” in a tax suit.
The extra compensation allowed the clerk in this instance is not authorized by law.
It is therefore ordered that the judgment herein be reversed, and that there be judgment for defendants, plaintiff paying costs of both courts.